Order issued October 15, 2012




                                               In The
                                 Court of Appeal
                          ifth Bi trict of     at allaa
                                       No. 05-12-01395-CV

                   IN RE HANK’S RESTAURANT GROUP, L.P., Relator
                 Original Proceeding from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-03124-2012


                                             ORDER
                              Before Justices Moseley and FitzGerald

       The Court has before it relator’s petition for writ of injunction, or alternatively, motion for

appellate rule 29.3 relief. The Court requests that real                   any responses by October

25,2012.




                                                                     JUSTICE